DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-13 are pending in this application and were examined on their merits.

The objection to the Specification because the Abstract as not complying with the proper language and format has been withdrawn due to the Applicant’s Abstract submitted in the response filed 08/05/2021.

The rejection of Claims 1-13 under 35 U.S.C. § 112(a) as failing to comply with the enablement requirement has been withdrawn due to the Applicant’s submission of a Biological Deposit Certificate and statement in the Remarks filed 08/05/2021.

Claim Interpretation

With regard to Claim 6, the Applicant's disclosure states “microaerobic’ as “a condition that the amount of air is controlled to be limited without adding any further gas no matter the adding of air or adding of inert gas in order to replace the existing air” (p.5, lines 13-15). 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 8, 12, and 13 are rejected under 35 U.S.C. § 103 as being
unpatentable over Toray (Japanese Patent: JP 5217736 B2, cited in IDS dated
04/29/2019) in view of Boonsaner et al. (2010), of record.

Toray’s general disclosure is related to producing D-lactic acid by fermentation of Sporolactobacillus laevolacticus (Paragraphs  [0008]-[0009]) with cane juice (Paragraph [0012]) at greater than 99% optical purity (Paragraph [0048]).

Regarding Claim 1, Toray teaches a fermentation process for producing D-lactic acid or its salts (Paragraph [0096]) using Sporolactobacillus laevolacticus ATCC 23492 (Paragraph [0034]). Toray also teaches the carbon source for fermentation can be "cane juice, cane juice extract" (Paragraphs [0012] and [0021]).  

Further, Toray teaches multiple culture methods including "batch or fed-batch cultivation, the main culture may be started after increasing the bacteria concentration by batch culturing or fed-batch culture at the beginning of the culture, or by cultivating the high-Seed and main culture may be carried out with the start of culture" (Paragraph [0027]), reading on a seed culture and fermenting the seed culture.

Regarding claim 3, Toray teaches "D-lactic acid-producing bacteria may be cultured under aerobic conditions, but it is preferable to perform them under anaerobic conditions" (Paragraph [0019]).  Thus, Toray teaches both aerobic and anaerobic fermentation.

Regarding claims 12 and 13, Toray teaches optical purity of greater than 99% (Paragraph [0048)).

Toray does not teach Sporolactobacillus laevolacticus with accession number NITE BP-02334 or a seed culture having a final bacterial concentration from 400 and 1,600 mg of dry cell per liter, as required by Claim 1;
 a final bacterial concentration of from 1,000-1,400 mg dry cell per liter, as required by Claim 2;
 or wherein the fermentation occurs over a period of 12-50 hours or 45-50 hours, as required by Claims 7-8.

Boonsaner's general disclosure is related optimizing acetic acid production by thermotolerant acetic acid bacteria by experimenting to find optimal settings or values for seed culture concentration, glycerol concentration, nitrogen source and concentration, yeast extract concentration, and growth time (see title, abstract, Pg. 258 Figure 2, and Pg. 259 Figure 3).

Regarding Claims 1 and 2, Boonsaner teaches routine experimentation to determine the optimal concentration of a seed culture to obtain higher yields of a desired product, glyceric acid (p. 258, Figure 2A).

Regarding claims 7 and 8, Boonsaner teaches routine experimentation to determine the optimal length of time for fermentation to obtain higher yields of a desired product, glyceric acid (p. 259, Figure 3).




It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to perform routine optimization to determine the optimal values for the seed culture concentration and the length of time to ferment, as taught by Boonsaner, in the fermentation method taught by Toray, to maximize the yield of D- lactic acid.  The skilled artisan would have been motivated to do so because Boonsaner
teaches optimizing these parameters increases the yield of the desired product.  In view of the teachings of Toray and Boonsaner, there would have been a reasonable expectation of success that routine optimization of seed culture concentration and fermentation time would allow the skilled artisan to improve D-lactic acid yield because Boonsaner taught routine optimization of these parameters increased the yield of a desired product from fermentation.  Note the MPEP at 2144.05 (Il) states:  “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” and “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”

Regarding Sporolactobacillus laevolacticus with accession number NITE BP- 02334, Toray’s bacteria, Sporolactobacillus laevolacticus, is the same species of bacteria, can be cultured in sugar cane media, and can produce D-lactic acid in greater than 99% optical purity. 



 It appears to be substantially identical to NITE BP-02334.  The MPEP at 2112.01 states, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” 

 It is especially salient that the instant claim is directed to D-lactic acid, which is what Toray’s bacteria produces, the prior art’s product is identical or substantially identical to what is instantly claimed.  Thus, absent evidence that the instantly deposited species provides a structurally distinguishable product (the lactic acid), it is prima facie obvious.

Response to Arguments

Applicant's arguments filed 08/05/2021 have been fully considered but they are not persuasive. 

The Applicant argues that the cited prior art does not teach or suggest a fermentation process to produce D-lactic acid using S. laevolacticus BP-02344 wherein the fermentation is for a time such that a final concentration of the bacteria is in the claimed range and the skilled artisan would not have been motivated to combine the references to arrive at the claimed invention with a reasonable expectation of success (Remarks, Pg. 11, Lines 10-18).



This is not found to be persuasive for the reasons of record provided both in the prior action and above.  That is, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to perform routine optimization to determine the optimal values for the seed culture concentration and the length of time to ferment, as taught by Boonsaner, in the fermentation method taught by Toray, to maximize the yield of D- lactic acid.  The skilled artisan would have been motivated to do so because Boonsaner teaches optimizing these parameters increases the yield of the desired product.  In view of the teachings of Toray and Boonsaner, there would have been a reasonable expectation of success that routine optimization of seed culture concentration and fermentation time would allow the skilled artisan to improve D-lactic acid yield because Boonsaner taught routine optimization of these parameters increased the yield of a desired product from fermentation.  Note the MPEP at 2144.05 (Il) states:  “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” and “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”

Regarding Sporolactobacillus laevolacticus with accession number NITE BP- 02334, Toray’s bacteria, Sporolactobacillus laevolacticus, is the same species of bacteria, can be cultured in sugar cane media, and can produce D-lactic acid in greater than 99% optical purity. 


 The prior art bacteria appears to be substantially identical to the claimed NITE BP-02334.  The MPEP at 2112.01 states, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” 

 It is especially salient that the instant claim is directed to D-lactic acid, which is what Toray’s bacteria produces, the prior art’s product is identical or substantially identical to what is instantly claimed.  Thus, absent evidence that the instantly deposited species provides a structurally distinguishable product (the lactic acid), it is prima facie obvious.

The Applicant argues that the Examiner has provided no evidence that the claimed variables are result-effective (Remarks, Pg. 13, Lines 13-15).

This is not found to be persuasive for the following reasons, as discussed in the prior action and above, Boonsaner's general disclosure is related optimizing acetic acid production by thermotolerant acetic acid bacteria by experimenting to find optimal settings or values for seed culture concentration, glycerol concentration, nitrogen source and concentration, yeast extract concentration, and growth time.  Boonsaner teaches routine experimentation to determine the optimal concentration of a seed culture to obtain higher yields of a desired product, glyceric acid. Boonsaner teaches routine experimentation to determine the optimal length of time for fermentation to obtain higher yields of a desired product, glyceric acid.  
Thus, the Examiner has provided evidence on the record to support the contention that seed culture concentration and culturing conditions as claimed are result-effective variables. 

Claims 1-5, 7, 8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Toray in view of Boonsaner, as applied to claims 1-3, 7, 8, 12, and 13 above, and further in view of Nagodawithana et al. (1974), of record.

The combined teachings of Toray and Boonsaner are discussed above.

However, the combined teachings of Toray and Boonsaner do not teach wherein the starting concentration of the bacterial strain is 40 to 240 mg dry cell per liter, as required by Claim 4;
wherein the starting concentration of the bacterial strain is 120 to 160 mg dry cell per liter, as required by Claim 5;
or wherein the fermentation is conducted at 35-40°C  or 37°C, as required by Claims 10-11.

Nagodawithana's general disclosure is related optimizing viability of Saccharomyces cerevisiae by experimenting to find optimal settings or values for dissolved oxygen, initial cell count (inoculant cell count), and sugar concentration (see title and abstract).

Regarding claims 4 and 5, Nagodawithana teaches routine experimentation with four initial cell count concentrations at 15°C and six initial cell count concentrations at 30°C (p. 388, Figures 6 and 7) to determine what is optimal for the survival rate of Saccharomyces cerevisiae during rapid fermentation.

Regarding claims 10 and 11, Nagodawithana teaches routine experimentation to identify the optimal temperature of fermentation for ethanol production as well as the optimal temperature for cell survival rate (p. 487, Figures 4 and 5).

It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to perform routine optimization (see MPEP 2144.05 (Il)) to determine the optimal values for initial cell count concentrations and temperature for fermentation, as taught by Nagodawithana, in the fermentation method taught by the combined teachings of Toray and Boonsaner, to maximize the yield of D-lactic acid and survival rate of cells.  The skilled artisan would have been motivated to do so because Nagodawithana teaches optimizing these parameters increases the yield of the desired product and survival rate of the cells.  In view of the combined teachings of Toray, Boonsaner, and Nagodawithana, there would have been a reasonable expectation of success that routine optimization of initial cell count concentrations and fermentation temperature would allow the skilled artisan to improve D-lactic acid yield and cell survival rate because Nagodawithana taught routine optimization of these parameters increased the yield of a desired product and cell survival rate during fermentation.

Response to Arguments

Applicant's arguments filed 08/05/2021 have been fully considered but they are not persuasive. 

The Examiner notes that the Applicant did not specifically address the above rejection in the Remarks filed 08/05/2021.

Claims 1-3, 6-8, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Toray in view of Boonsaner, as applied to claims 1-3, 7, 8, 12, and 13 above, and further in view of Rosenfeld et al. (2003), of record.

The combined teachings of Toray and Boonsaner are discussed above.

As stated above, Toray teaches "D-lactic acid-producing bacteria may be cultured under aerobic conditions, but it is preferable to perform them under anaerobic conditions" (Paragraph  [0019]).  Thus, Toray teaches both aerobic and anaerobic fermentation.

However, the combined teachings of Toray and Boonsaner do not teach microaerobic conditions, as required by Claim 6.

Rosenfeld’s general disclosure is related to the effect on fermentation kinetics of introducing different concentrations of oxygen during the fermentation of Saccharomyces cerevisiae.

Rosenfeld teaches different concentrations of oxygen, from 0 mg/L to over 12.5 mg/L, result in different final concentrations of cells (Pg. 116, Figure 2A).

Furthermore, Rosenfeld identified, though routine experimentation, the minimal
requirement of oxygen for maximum cell growth is 1.2 µmol/109 cells.

It would have been obvious to the skilled artisan before the effective filing date
of the claimed invention to perform routine optimization to determine the optimal oxygen
level for fermentation, as taught by Rosenfeld, in the fermentation method taught by the
combined teachings of Toray and Boonsaner, to maximize cell growth.  The skilled artisan would have been motivated to do so because Rosenfeld teaches optimizing this parameter increases cell growth.  In view of the combined teachings of Toray, Boonsaner, and Rosenfeld, there would have been a reasonable expectation of success that routine optimization of the oxygen level during fermentation would allow the skilled artisan to optimize cell growth because Rosenfeld taught routine optimization of this parameter increased cell growth.

Claims 1-3, 7, 8, 9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Toray in view of Boonsaner, as applied to claims 1-3, 7, 8, 12, and 13 above, and further in view of Xu et al. (1989), of record.

The combined teachings of Toray and Boonsaner are discussed above.

However, the combined teachings of Toray and Boonsaner do not teach wherein the carbon source is in a range of 4 to 15 % w/v, as required by Claim 9.

Xu's general disclosure is related to optimizing citric acid production from Aspergillus niger by experimenting to find optimal sources and concentrations of a carbon source (see title and summary).

Xu teaches routine experimentation with different concentrations of four carbon sources, sucrose, glucose, fructose, and maltose, have an impact on bacterial growth and citric acid production (p. 555, Figure 1a-d).  Note that in Figures 1a-d, Xu teaches that once a sugar source exceeds a certain concentration, the yield of the desired product, citric acid, decreases.  Thus, Xu teaches routine experimentation to identify optimal concentrations of the carbon source to maximize the yield of a desired product during fermentation of microorganisms.


It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to perform routine optimization to determine the optimal concentration of sugar, as taught by Xu, in the fermentation method taught by the combined teachings of Toray and Boonsaner, to maximize the yield of D-lactic acid.  The skilled artisan would have been motivated to do so because Xu teaches optimizing the concentration of the carbon source increases the yield of the desired product.  In view of the combined teachings of Toray, Boonsaner, and Xu, there would have been a reasonable expectation of success that routine optimization of the concentration of sugar would allow the skilled artisan to improve D-lactic acid yield because Xu taught
routine optimization of this parameter increased the yield of a desired product from
fermentation.

Response to Arguments

Applicant's arguments filed 08/05/2021 have been fully considered but they are not persuasive. 

The Examiner notes that the Applicant did not specifically address the above rejection in the Remarks filed 08/05/2021.



Conclusion

No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The examiner can normally be reached Monday-Friday 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        10/23/2021

/SUSAN M HANLEY/Primary Examiner, Art Unit 1653